                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 JAMES EDWARD GRANT,

                               Plaintiff,
         v.                                                          OPINION and ORDER

 CIRCUIT COURT FOR DANE COUNTY                                            18-cv-954-jdp
 and STEPHEN E. EHLKE,

                               Defendants.


       Plaintiff James Edward Grant, appearing pro se, has filed a document he styles as a

“motion for writ of certiorari,” in which I take him to be asking for an order forcing a Dane

County Circuit Court judge to rule on a motion for postconviction relief he filed regarding a

series of 2012 Wisconsin criminal cases.

       Under the terms of sanctions issued by this court, Grant generally remains barred from

proceeding with new cases until he pays off the large debt he owes for filing fees for the cases

and appeals he previously filed. The only case-initiating documents he may file are habeas

corpus petitions and complaints in which he alleges that he is in imminent danger of serious

physical harm. See Grant v. Gill, No. 15-cv-420-jdp, 2016 WL 80676 (W.D. Wis. Jan. 7, 2016).

This new filing does not fall under either category. In particular, it is not a petition for writ of

habeas corpus because Grant is not directly challenging his conviction or sentence. Rather, he

wants me to direct a state-court judge to issue a ruling, something this court could not do

regardless of the filing bar Grant faces. Therefore, I will dismiss this case.
                                          ORDER

       IT IS ORDERED that this case is DISMISSED. The clerk of court is directed to enter

judgment for defendants and close this case.

       Entered November 26, 2018.

                                           BY THE COURT:

                                           /s/
                                           ________________________________________
                                           JAMES D. PETERSON
                                           District Judge




                                               2
